           Case 1:18-cv-00681-RJL Document 275 Filed 10/14/20 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


AARON RICH
                              Plaintiff,
      v.                                                  Civil Action No. 1:18-cv-00681-RJL

                                                                    Hon. Richard J. Leon
EDWARD BUTOWSKY,
MATTHEW COUCH, and
AMERICA FIRST MEDIA,


                               Defendants.



  [PROPOSED] JOINT STIPULATION BETWEEN PLAINTIFF AND DEFENDANTS
                  REGARDING DISCOVERY SCHEDULE

       Plaintiff Aaron Rich and Defendants Edward Butowsky and Matthew Couch (collectively

“Defendants”), by and through undersigned counsel, have met and conferred and respectfully

request that the Court enter the agreement memorialized herein, which amends the current expert

discovery schedule (Dkt. 255; 9/23/20 Min. Order).

       WHEREAS, on September 23, 2020, the Court entered the Joint Stipulation ordering the

parties to exchange initial expert reports by September 28, 2020;

       WHEREAS, on September 28, 2020, Plaintiff served four initial expert reports and

Defendants served five initial expert reports;

       WHEREAS, on September 29, 2020, Defendants served a sixth initial expert report;

       WHEREAS, the current schedule requires the exchange of rebuttal expert reports by

October 30, 2020;

       WHEREAS, expert discovery is currently scheduled to close on November 20, 2020;



                                                 1
           Case 1:18-cv-00681-RJL Document 275 Filed 10/14/20 Page 2 of 4


          WHEREAS the depositions of a number of third-party fact witnesses and the parties

remain outstanding;

          WHEREAS, counsel for the parties have met and conferred and agreed that Plaintiff and

Defendants will benefit from an extension of time to expert discovery;

          WHEREAS, counsel for the parties have met and conferred and agreed to extending

Defendants additional time to serve a rebuttal report (“Defendants’ Damages Rebuttal Report”) in

response to the reports of Plaintiff’s damages experts, Dr. Ashlee Humphreys and Dr. Bernard

Jansen;

          WHEREAS, counsel for the parties have met and conferred and agreed, subject to this

Court’s approval, that the parties shall exchange rebuttal reports on November 25, 2020, with the

exception of Defendants’ Damages Rebuttal Report to the aforementioned damages experts, which

shall be exchanged by December 11, 2020;

          WHEREAS, counsel for the parties have met and conferred and agreed that this

amendment to the schedule will allow for the parties to conduct expert depositions between

November 25, 2020 and January 29, 2021;

          WHEREAS, counsel for the parties have met and conferred and agreed that this

amendment will allow the parties to sit for remote/video depositions between November 10, 2020

and November 25, 2020, subject to those depositions remaining open to address any issues

requiring motions practice;

          WHEREAS, counsel for the parties have met and conferred and agreed that the parties

shall complete all third-party depositions by December 18, 2020;

          WHEREAS, counsel for the parties have met and conferred and agreed that this

amendment will allow fact discovery to completed by December 18, 2020, and expert discovery

to be complete by January 29, 2020;


                                                2
         Case 1:18-cv-00681-RJL Document 275 Filed 10/14/20 Page 3 of 4


        IT IS HEREBY ORDERED that the following Scheduling Order is entered, subject to

 the rights of the parties to seek modification of the schedule:

  Rebuttal Expert Reports                                November 25, 2020
  (except Defendants’ Damages Rebuttal Report)
  Defendants’ Damages Rebuttal Report                    December 11, 2020

  Party Depositions                                      Completed by November 25, 2020

  Close of Fact Discovery                                December 18, 2020

  Close of Expert Discovery                              January 29, 2021



DATED: October 14, 2020


By: /s/ Michael J. Gottlieb                       By: /s/ Eden P. Quainton
MICHAEL J. GOTTLIEB (974960)                      EDEN P. QUAINTON, ESQ. (NY0318)
MERYL C. GOVERNSKI (1023549)                      DUNNINGTON, BARTHOLOW & MILLER LLP
WILLKIE FARR & GALLAGHER LLP                      230 Park Avenue, 21st Floor
1875 K Street NW                                  New York, New York 10169
Washington, DC 20006                              Tel: (212) 682-8811
Tel: (202) 303-1000                               Fax: (212) 661-7769
Fax: (202) 303-2000                               E-mail: equainton@dunnington.com
mgottlieb@willkie.com
                                                     Attorney for Defendants
mgovernski@willkie.com

JOSHUA P. RILEY (1026900)
BOIES SCHILLER FLEXNER LLP
1401 New York Ave NW
Washington, DC 20005
Tel: (202) 237-2727
Fax: (202) 237-6131
jriley@bsfllp.com
Attorneys for Plaintiff Aaron Rich



SO ORDERED.

DATED:                                       ___________________________________
                                             THE HONORABLE RICHARD J. LEON
                                             UNITED STATES DISTRICT JUDGE
                                             United States District Court for the District of Columbia

                                                 3
        Case 1:18-cv-00681-RJL Document 275 Filed 10/14/20 Page 4 of 4




                                CERTIFICATE OF SERVICE

      The undersigned counsel certifies that on October 14, 2020, the foregoing document was

filed through the CM/ECF system and thereby served electronically on counsel for Defendant

Edward Butowsky, and Defendant Matthew Couch. A courtesy copy of the foregoing document

also was emailed to their counsel, Eden Quainton, at equainton@dunnington.com. Mr. Quainton

has agreed to convey served and filed documents to Defendant America First Media through

Defendant Couch as necessary.


Dated: October 14, 2020
                                         /s/ Michael J. Gottlieb______________________
                                         MICHAEL J. GOTTLIEB (D.C. Bar No. 974960)
                                         WILLKIE FARR GALLAGHER LLP
                                         1875 K Street NW, Washington, DC 20006
                                         Tel: (202) 303-1442 / Fax: (202) 303-2000
                                         mgottlieb@willkie.com
